Per Curiam:
The order appealed from is reversed, with ten dollars costs and disbursements, and the motion granted requiring the chamberlain to pay to the défendant Kellner the amount on deposit with the chamberlain in excess of $4,500; said $4,500 to be retained by the chamber*958lain pending the final disposition of the action. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted as stated in opinion. Order to be settled on notice.